DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a surface formed from a continuous element”, “a retainer” (Claim 1) and “a retaining element” (Claim 17) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The specification is objected to as it does not disclose “a surface formed from a continuous element”, “a retainer” (Claim 1) or “a retaining element” (Claim 17) as well as corresponding reference numbers.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 17-20, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding Claim 1, lines 14-15, the terms “a surface formed from a continuous element” and “a retainer” are claimed however do not appear disclosed in the specification and are considered new matter. 
Regarding Claim 17, line 12, the term “a retaining element” is claimed however does not appear disclosed in the specification and is considered new matter.
Furthermore, the retainer and retaining element appear to be integrally formed as part of the flexible gate. If this is the case, they are not discrete elements/members as claimed, rather portions of the flexible gate.
Claims 3-8, 18-20, 22 and 23 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US Patent No. 2,726,862).

Regarding Claim 1, Anderson discloses a hopper (comprising the horizontal plate
below 12 in Fig. 1), media units (12), a gate wall (comprising 14), an outlet (region
between 14, 22, 66 and 10), a pick roller (10) to engage an outer one of the media units
(i.e. lowermost one) and dispense it to a media processing path (i.e. path between
10/14 and down along 74 and the horizontal plate opposing it in Fig. 1). Anderson
discloses the gate wall to include a flexible gate (comprising 22, 28, 70, 68, 72, 78 and
66) having a gate roller (66) and an angled impact surface (the lower surface of one arm of 78) to deflect a media unit towards the outlet, wherein the angled impact surface traverses the media processing path (extends across in the width direction by the thickness of 78 and by a greater amount, in the longitudinal direction by the length of 78. The claim does not require the degree to which it traverses). Alternatively, it ascends/descends at an angle (see definition as supplied previously). Anderson further discloses wherein the gate roller and angled impact surface simultaneously deflect away from the hopper (i.e. via 68 such as to have upward and rightward components of movement when rotating away from 10) in response to the outer one of the media units being driven into the angled impact surface of the flexible gate by the pick roller, wherein the flexible gate comprises a surface (i.e. underside surface) formed from a continuous element (the other arm 78) of a retainer (78) of the gate roller. Also see the 112 rejections above. It is further noted that the claim does not require the entire flexible gate to be formed of only one continuous surface (i.e. can be composed of multiple). It is noted that the device of Anderson is capable of functioning such that the angled impact surface contacts the outer one of the media unit (for a media unit of

impact surface due to the path curvature, prior to contacting 66). The device of
Anderson does not preclude the use of stiffer or thicker media units.
Regarding Claim 3, Anderson discloses the gate to deflect away from the hopper
(see Claim 1 rejection above) responsive to a media unit passing and deflects by a
variable distance based on a thickness of the media unit.
	Regarding Claim 4, Anderson discloses the gate roller (66) to be oriented
perpendicularly (i.e. in the widthwise direction) to the media processing path.
	Regarding Claim 5, Anderson discloses the flexible gate to comprise a portion
(22) fixed to an outer surface (i.e. back surface) of the gate wall (14) and extending
beyond the end of the gate wall (i.e. 24 extends below the bottom end of 14 in a vertical
direction).
	Regarding Claim 6, Anderson discloses the gate to have a variable thickness
along a length of the gate (i.e. the thickness varies from 78 to 66).
Regarding Claim 7, Anderson discloses the outer one of the media units to
deflect differently based on its thickness (i.e. as a physical property, the greater the
thickness of a body, the less it will deflect in that direction in response to the same
applied force).
	Regarding Claim 8, Anderson discloses the gate roller (66) at a free end (at end
of 78) of the flexible gate, the gate roller configured to contact the outer one of the
media units as it passes by the flexible gate.
	


the media processing path parallel to the leading edge of the outer one of the media
units (traverses across in the width direction by at least the thickness of 78, since the
claim does not require the degree to which it traverses, only the direction).
	Regarding Claim 23, Anderson discloses wherein the outer one of the media units deflects when passing by the flexible gate (forced to pass under it) such as to be dispensed from the hopper.

Response to Arguments
	In response to Applicant’s argument that (Claim 1) “As can be seen in FIG. 3 of Anderson, as the elements are different elements that are individually linked together, it cannot be said that Anderson’s elements are a continuous surface”, it is noted that the claim does not require the entire flexible gate to be formed of only one continuous surface (i.e. may be comprised of multiple). Also see the 112 and claim rejection above.
	In response to Applicant’s argument that (Claim 17) “As shown in FIG. 1 of Anderson, a sheet of paper 12 would pass by rubber finger 22 and then eventually contact roller 66, as rubber finger 22 and roller 66 are not a continuous surface and are positioned to move independently of each other. /d. at FIG. 1. Therefore, it cannot be said that Anderson describes the retaining element and the angled surface form a continuous surface of the flexible gate. Rather, the system of Anderson is comprised of many smaller individual elements and not a continuous section”, it is noted while Applicant’s current amendment appears to overcome the prior art, the 112 rejection stands and requires correction for determining final allowability.
9/28/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        February 16, 2022